DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Remarks
	This action is in response to communication: 10/31/2021.  Claims 1-6, 8-9 and 11-12 are pending.  Claims 1, 2, 5 and 6 have been amended, claims 7 and 10 have been canceled and claim 12 has been added. 
	The specification was objected to for lack of adequate disclosure relating to Fig. 6.  Applicant has amended the specification accordingly and, therefore, the objection has been withdrawn.  Similarly, the drawings were objected to for failing to comply with 37 CFR 1.84(p)(5).  Applicant’s amendment to the specification renders the corresponding objection to be withdrawn. 
	Claims 5 were rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, as being of improper dependent form to further limit the subject matter of the claim upon which it depends.  Applicant has amended claim 5 to be rewritten into an independent claim and, therefore, the rejection has been withdrawn. 
Claim 10 was rejected to for incorporating relative terminology, rendering the claim indefinite.  Claim 10 has been canceled and, therefore, the rejection has been withdrawn.
Claims 5-11 were rejected to for claiming multiple statutory categories within claims that depend from each other.  Applicant has amended claim 5 to be rewritten into 

Response to Arguments
Applicant’s arguments (see pages 9-11) with respect to the claims have been fully considered and are persuasive.  Particularly, Examiner notes the arguments pertaining to the limitations of “wherein in the batch persistency on the compact log entries: racing, by all of the processor cores, a global lock; and once one of the processor cores succeeds in racing, each of other processor cores which are failed in racing for the global lock, acquiring a new client request and performing a new round of batch persistence operation without waiting for a completion of the batch persistency.”

Allowable Subject Matter
Claims 1-6, 8-9 and 11-12 are allowable.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: see Applicant’s Remarks dated 10/31/2021, pgs. 9-11.
Further, the prior art of record generally teaches various persistence/logs/compacting/etc. and variation(s) or global lock “racing,” none of the prior art of record teaches/discloses an extra/additional “race” with the previous cores obtaining new requests and to perform the extra, additional global lock race without having to wait for the previous batch to complete.  For example, NPL-Stoif provides 
Therefore, regarding claim 1, there is not an obvious reason, taken alone or in combination, to, comprise “wherein in the batch persistency on the compact log entries: racing, by all of the processor cores, a global lock; and once one of the processor cores succeeds in racing, each of other processor cores which are failed in racing for the global lock, acquiring a new client request and performing a new round of batch persistence operation without waiting for a completion of the batch persistency.”  Claim 5 comprises the same or similar limitation as claim 1 and is, therefore, allowable for at least these reasons. 
The examiner would like to emphasize that while one or more reasons are offered why the claims are allowable over the prior art, it is each claim, taken as a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Pub. No. 2012/0249098 – as described above; 
U.S. Patent Pub. No. 2007/0083687 – “Apparatus, system, and method for overriding resource controller lock ownership;” autonomously overriding a global lock obtained by a primary resource controller – Abstract; [0071]-[0077]; Fig. 4; and 
U.S. Patent No. 7,246,187 – as described above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SUTTON whose telephone number is (571)272-1709. The examiner can normally be reached M-F 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.S./           Examiner, Art Unit 2137   

/RYAN BERTRAM/           Primary Examiner, Art Unit 2137